Citation Nr: 1230250	
Decision Date: 09/04/12    Archive Date: 09/10/12

DOCKET NO.  11-21 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for a heart disability other than ischemic heart disease.

2.  Entitlement to service connection for a heart disability other than ischemic heart disease on a de novo basis.

3.  Entitlement to an effective date prior to August 25, 2005 for service connection for bursitis of the right shoulder.  

(The claim for service connection for a left knee disability will be the subject of a separate decision).  

WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1962 to May 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Boston, Massachusetts, regional office (RO) of the Department of Veterans Affairs (VA).  

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of this hearing is contained in the claims folder.  

The Veteran represents himself in these matters.  However, as the Veteran has a representative for the issue of service connection for a left knee disability, that issue will be addressed in a separate Board decision. 

The Board will find that new and material evidence has been submitted to reopen the Veteran's claim for service connection for a heart disability.  This claim will then be considered on a de novo basis.  It is listed separately for the sake of convenience.  

The Board further notes that the RO, as a result of a change in regulations that was potentially favorable to the Veteran, raised and considered the issue of entitlement to service connection for ischemic heart disease as secondary to herbicide exposure on its own volition.  This was denied in a January 2011 rating decision.  The Veteran did not appeal this rating decision.  He has in fact objected to the consideration of service connection for ischemic heart disease and argues that he wishes his appeal to be limited to the globular heart disease he initially claimed.  Therefore, as the Veteran did not appeal the January 2011 rating decision, as the ischemic heart disease issue is not inextricably intertwined with the Veteran's claim for globular heart disease, and in view of the Veteran's wishes, the Board will limit the appeal to service connection for heart disease other than ischemic.  

The issue of entitlement to service connection for a heart disability other than ischemic heart disease on a de novo basis will be addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Entitlement to service connection for heart disease was denied in a March 1988 Board decision on the basis that the Veteran was not shown to have a current diagnosis of a chronic acquired organic heart disease.  

2.  Evidence received since March 1988 includes the report of a December 2010 VA examination, which diagnosed the Veteran with cardiomyopathy.  

3.  The Veteran's claim for service connection for bursitis of the right shoulder was denied in a November 1989 Board decision.  

4.  The Veteran's initial request to reopen his claim for service connection for bursitis of the right shoulder was received on August 25, 2005.  


CONCLUSIONS OF LAW

1.  The March 1988 Board decision that denied entitlement to service connection for heart disease is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1105 (2011).  

2.  Evidence received since the March 1988 Board decision is new and material, and the claim for service connection for heart disease is reopened.  38 C.F.R. § 3.156(a) (2011).  

3.  The November 1989 Board decision that denied entitlement to service connection for bursitis of the right shoulder is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1105 (2011).  

4.  The criteria for an effective date prior to August 25, 2005 for service connection for bursitis of the right shoulder have not been met.  38 C.F.R. § 3.400(q)(1)(ii) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 20011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In regards to the Veteran's request to reopen his claim for service connection for heart disease, the Board's decision is favorable to the Veteran.  Therefore, any failures in the duty to notify or duty to assist are harmless, and the Board can proceed with its decision.  

As for the claim for an earlier effective date for service connection for bursitis of the right shoulder, this appeal arises from disagreement with the effective dates assigned following the initial grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  However, it should be noted that the Veteran was provided with a June 2008 letter that contained all of the notification required by Pelegrini and Dingess, to include notification as to how the effective date is established.  Furthermore, there is no indication of any outstanding evidence in the claim for an earlier effective date.  The Board finds that the duty to assist and duty to notify have been met, and the Board will proceed with consideration of the Veteran's appeal.


New and Material Evidence

The Veteran contends that he developed a chronic heart disability during active service.  He notes that he was found to have a globular heart, which he argues represents the same chronic heart disease for which he is currently undergoing treatment.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

In this case, the record shows that entitlement to service connection for heart disease was previously denied by the Board in a March 1988 decision.  When a claim is disallowed by the Board, it may not thereafter be reopened and allowed, and no claim based upon the same factual basis shall be considered.  When a claimant requests that a claim be reopened after an appellate decision and submits evidence in support thereof, a determination as to whether such evidence is new and material must be made and, if it is, whether it provides a new factual basis for allowing the claim.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1105.  

A veteran may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim as in this case dealing with a claim for service connection.  Evans v. Brown, 9 Vet. App. 273, 284, (1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).  The newly presented evidence is presumed to be credible for purposes of determining whether or not it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

The United States Court of Veterans Appeals (Court) has stated that for the purpose of determining whether or not new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis, and not only since the last time it was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

In this case, the most recent disallowance of the Veteran's claim for service connection for a heart disability was the original March 1988 Board decision.  The evidence considered included the Veteran's service treatment records, and the findings of a July 1983 VA examination of the heart.  The decision acknowledged X-ray findings in service of borderline cardiomegaly and a globular heart, but also noted the conclusion that this was a normal variant.  The July 1983 VA examination of the heart noted the history of having a globular heart, but the examination was negative for cardiac symptoms and hypertension.  The conclusion was of a normal examination.  The Board denied the Veteran's claim on the basis that he was not shown to have any chronic, acquired organic heart disease.  

The evidence received since March 1988 includes the report of a December 2010 VA heart examination.  After examination of the Veteran, the impressions included cardiomyopathy.  There was also a history of atrial flutter, status post ablation in March 2010; hypertension; and diabetes mellitus.

The Board finds that the December 2010 VA examination constitutes new and material evidence.  The evidence is new in that it contains information not previously before the Board in March 1988, namely that the Veteran has diagnoses of heart disabilities that include cardiomyopathy and atrial flutter.  It is material in that the reason for the March 1988 denial is that the Veteran did not have a current diagnosis of a heart disability, and the current diagnosis of cardiomyopathy and atrial flutter demonstrate that he now has current diagnoses.  Given the findings in service which include cardiomyopathy, it also raises a reasonable possibility of substantiating the claim.  Therefore, as the December 2010 examination is new and material evidence, the Veteran's claim is reopened.  

The issue of service connection for a heart disability other than ischemic heart disease on a de novo basis will be addressed further in the remand section at the end of this decision.  

Earlier Effective Date

The Veteran contends that he is entitled to an effective date prior to August 25, 2005 for service connection for bursitis of the right shoulder.  He argues that he has had this disability ever since his May 1983 discharge from active service, and he therefore believes that he is entitled to service connection from that date. 

The record shows that entitlement to service connection for bursitis of the right shoulder was previously denied by the Board in a November 1989 decision.  As previously noted, when a claim is disallowed by the Board, it may not thereafter be reopened and allowed, and no claim based upon the same factual basis shall be considered.  However, a claim may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 3.156(a), 20.1105. 

The record shows that the Veteran submitted a request to reopen his claim for service connection for bursitis of the right shoulder that was received on August 25, 2005.  On the basis of this request, the Veteran's claim was reopened.  Thereafter, entitlement to service connection for bursitis of the right shoulder was granted in an October 2009 rating decision, with an effective date of October 30, 2007.  The Veteran submitted a notice of disagreement with the effective date in October 2009, and the current appeal ensued.  Consequently, a January 2012 rating decision granted an effective date of August 25, 2005.  As the Veteran has argued from the beginning that the effective date should be May 1983, the claim remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  

In general, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  

The effective date for direct service connection is the day following separation from active service or date entitlement arose if the claim is received within one year after separation from service; otherwise, it will be the date of receipt of claim, or date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(b)(2)(i).  

However, the effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(q)(1)(ii).

The Board notes that the effective date of the grant of service connection based on a reopened claim cannot be the date of receipt of the claim that was previously and finally denied.  Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of award for service connection is not based on the date of earliest medical evidence demonstrating a causal connection, but on the date that the application on which service connection was eventually awarded was filed with VA").  

The Board also notes that a claim that had been previously denied cannot preserve an effective date for a later grant of benefits based on a new application.  "The fact that the appellant had previously submitted claim applications, which had been denied, is not relevant to the assignment of an effective date based on a current application."  Wright v. Gober, 10 Vet. App. 343, 346-47 (1997).  

In this case, the earliest possible effective date for the grant of service connection for the Veteran's reopened claim for bursitis of the right shoulder is August 25, 2005.  This is the date his request to reopen his claim was received, and service connection was eventually granted based on this request.  The Board has conducted a thorough review of the Veteran's voluminous record to determine if any unaddressed claims to reopen were submitted by the Veteran between the November 1989 Board denial and his August 25, 2005 request to reopen but none were identified.  The Board is sympathetic to the Veteran's contentions, but is bound by the regulations and relevant Court decisions.  Furthermore, as is demonstrated by these holdings of the Court, the recent rating decision that reopened his claim and granted service connection does not render the previous decisions moot.  The correct effective date for the grant of service connection for bursitis of the right shoulder based on the Veteran's reopened claim is the August 25, 2005 date currently in effect, and entitlement to an earlier effective date is not warranted.  38 C.F.R. § 3.400(q)(1)(ii).


ORDER

The Veteran's claim for service connection for a heart disability other than ischemic heart disease is reopened; to this extent only his appeal is granted.  

Entitlement to an effective date prior to August 25, 2005 for service connection for bursitis of the right shoulder is denied. 


REMAND

In regards to the Veteran's claim for service connection for a heart disability other than ischemic heart disease on a de novo basis, the service treatment records include an April 1964 chest X-ray that demonstrated that the Veteran had borderline cardiomegaly.  Subsequently, chest X-rays obtained in 1973 state that the Veteran has a globular heart.  It appears that a doctor in service eventually determined that this is a normal variation, as is reported in an April 1973 treatment record.  

The Veteran was afforded a VA heart examination in December 2010 in order to determine whether or not he has ischemic heart disease.  Although the examiner found that the Veteran did not have ischemic heart disease, the Veteran was noted to have a history of ablation for atrial flutter in March 2010, and a current diagnosis of cardiomegaly.  This is significant in view of the findings contained in the service treatment records.  However, the examiner did not offer an opinion as to the etiology of the Veteran's current disabilities. 

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83. 

In this case, the Veteran has a current heart disability as well as findings in service that are similar to the current disability.  Therefore, the Board finds that the Veteran should be provided with an additional VA examination in order to determine the nature and etiology of his current heart disability.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA heart examination.  All indicated tests and studies should be conducted.  The claims folder must be provided to the examiner for use in the study of this claim.  After the completion of the examination and record review, the examiner should attempt to express the following opinions:
a) What is the current diagnosis or diagnoses of the Veteran's heart disability?
b) For each diagnosed heart disability, is it as likely as not that it was incurred due to active service?  Did the findings in service of borderline cardiomegaly or globular heart represent the initial manifestations of the Veteran's current disabilities, or were they normal variations or representative of an acute condition?
c) Is it as likely as not that any currently diagnosed heart disability is the result of exposure to herbicides during active service?
d) For any current heart disability identified on examination that is not found to have been incurred in service, is it as likely as not that this disability was incurred or aggravated (increased in severity beyond natural progression) due to the Veteran's service connected post-traumatic stress disorder (PTSD); diabetes mellitus type II; hypertension; or any other service connected disability?

The reasons and bases for all opinions should be provided and discussed in full.  If the examiner finds that they are unable to express the requested opinions without resort to speculation, then the reasons and bases for that opinion should be provided, and any outstanding evidence that would enable the examiner to express the opinion should be identified.  

2.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


